The plaintiff is a podiatrist who was twice suspended from the practice of podiatry by the Board of Registration in Podiatry pursuant *1003to G. L. c. 112, §§ 20, 61. Following each suspension, the plaintiff incorrectly filed a petition for judicial review in the Superior Court. G. L. c. 30A, § 14.1 The cases were consolidated for hearing and ordered transferred to this court (G. L. c. 112, § 64) by a single justice who heard the matter and ordered the entry of judgment affirming both decisions. From this judgment, the plaintiff appeals. There is no error.
Richard J. Vita for the plaintiff.
Francis X. Bellotti, Attorney General, b Bruce E. Mohl, Assistant Attorney General, for the defendant.
The plaintiff was first suspended on March 8, 1978, for physically assaulting a patient. He was suspended for six months. There was substantial evidence to support this finding. G. L. c. 30A, § 1 (6). The board correctly concluded that such conduct constitutes gross misconduct within the meaning of G. L. c. 112, § 61. The suspension was authorized by G. L. c. 112, § 20. There is no substance to the plaintiff’s argument that certain members of the board were biased and prejudiced against him. See Commonwealth v. Leventhal, 364 Mass. 718, 721-722 (1974).
The plaintiff was found to have continued practicing podiatry during the six-month period of the first suspension. Here, too, there was substantial evidence to support the finding. G. L. c. 30A, § 1 (6). The board suspended the plaintiff for an additional six months, but stayed the suspension on certain conditions. There was no error in the conclusion that such conduct was “deceit and gross misconduct” within the ambit of G. L. c. 112, § 61. Equally without merit is the charge of bias and partiality on the part of the hearing officer who conducted the second hearing to consider whether the plaintiff had continued to practice while under suspension.

Judgment affirmed.

The case was submitted on briefs.

 General Laws c. 112, § 64, provides for the filing of a petition in the Supreme Judicial Court by one whose license has been suspended.